FILED
                            NOT FOR PUBLICATION                                OCT 3 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-30361

               Plaintiff - Appellee,              D.C. No. 6:10-cr-60060-HO

  v.
                                                  MEMORANDUM *
JUSTO BARAJONA-AVILA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael R. Hogan, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       Justo Barajona-Avila appeals from the 77-month sentence imposed

following his guilty-plea conviction for illegal reentry, in violation of 8 U.S.C.

§ 1326(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Barajona-Avila contends that the sentence is substantively unreasonable

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
because it is based on a 16-level enhancement under U.S.S.G. § 2L1.2(b) which

lacks any empirical basis, and is grossly disproportionate to sentencing

enhancements for more serious offenses. He further contends that the sentence is

substantively unreasonable in light of his individual circumstances. The sentence

at the bottom of the Guidelines range is substantively reasonable in light of the 18

U.S.C. § 3553(a) sentencing factors and the totality of the circumstances,

particularly given Barajona-Avila’s multiple prior deportations and criminal

history. See United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc);

United States v. Ramirez-Garcia, 269 F.3d 945, 947 (9th Cir. 2001) (holding that

U.S.S.G. § 2L1.2(b) properly implements Congress’ intent “to enhance the

penalties for aliens with prior convictions in order to deter others[]” by increasing

the “sentencing range for aliens with prior convictions[]”).

      AFFIRMED.




                                           2                                    10-30361